Citation Nr: 1045465	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

In May 2007, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
which was denied in December 2007.  The evidence of record 
includes diagnoses of a variety of psychiatric disorders, 
including PTSD, major depressive disorder, and personality 
disorder, not otherwise specified, among others.  Although an 
appellant may only seek service connection for PTSD, a claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009).  In essence, an appellant does not file a claim to 
receive benefits for a particular psychiatric diagnosis that is 
named on a claims form, such as PTSD, but instead makes a general 
claim for compensation for the difficulties posed by the 
appellant's mental condition.  Id.  As such, the Veteran's May 
2007 claim will be addressed herein as captioned above.

The issue of entitlement to a total disability rating 
based on individual unemployability has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.



REMAND

Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).

The record reflects that the Veteran is in receipt of benefits 
from the Social Security Administration (SSA).  At his October 
2010 hearing before the Board, the Veteran stated that he had 
been receiving Social Security disability benefits based on his 
psychiatric disability since May 2008.  However, the Veteran's 
SSA records are not of record.  When VA is on notice that there 
are SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Accordingly, these records must be obtained and 
associated with the claims file before the Board can proceed with 
this appeal.

In addition, further development is necessary to satisfy VA's 
duty to assist in connection the Veteran's claim for service 
connection for PTSD.  In support of his PTSD claim, the Veteran 
submitted a November 2007 statement describing an in-service 
incident where he witnessed dead and heavily-wounded soldiers in 
the aftermath of an artillery accident.  He stated that incident 
occurred in October 1981 at the 29 Palms Marine Air Ground Combat 
Training Center.  He further stated that he was assigned to the 
Delta 211 1st Marine Division at that time.  In December 2007, 
the RO made a formal finding of a lack of information required to 
corroborate the reported PTSD stressors because the Veteran did 
not provide the names of any of the dead or wounded.  However, 
the Veteran has provided sufficient information to enable the 
U.S. Army and Joint Services Records Research Center (JSRRC) to 
verify the reported in-service stressor as the date and location 
of the incident, as well as the Veteran's unit, were identified.  

Furthermore, while the medical evidence of record shows that the 
Veteran has a current diagnosis of PTSD, the Veteran has never 
been provided with a VA medical examination in relation to his 
claim.  If the RO is able to verify the reported stressor, the 
Veteran should be provided with a VA examination to ascertain if 
it is the cause of his current PTSD.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the October 2010 Board hearing, the Veteran testified that he 
believed his hypertension was secondary to his PTSD.  
Accordingly, the issue of entitlement to service connection for 
hypertension must also be remanded for the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that all issues 
"inextricably intertwined" with the issue certified for appeal, 
are to be identified and developed prior to appellate review).  

Finally, the Veteran reported hypertension was initially 
diagnosed in 1985 or 1986 at the VA Medical Center (VAMC) in 
Oklahoma City at the time he was receiving treatment for 
substance abuse problems.  He also reported that he was referred 
to the VAMC in Leavenworth, Kansas, for treatment for his 
psychiatric condition in January or February of 2003 or 2004.  
However, the earliest VA treatment records currently associated 
with the claims file are dated in April 2007.  Therefore, the RO 
should obtain all VA treatment records pertaining to the Veteran 
from 1985 to the present and associate them with the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA disability 
benefits.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his PTSD and 
hypertension since 1985.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims file.  
Regardless of the Veteran's response, the RO 
must obtain all VA medical records, to 
specifically include records from the VAMC in 
Oklahoma City and the VAMC Leavenworth, 
Kansas.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The RO must review the claims file and 
prepare a summary of all the claimed in-
service stressors, to specifically include 
the claimed artillery accident in October 
1981 at 29 Palms Marine Air Ground Combat 
Training Center while he was assigned to the 
Delta 211 1st Marine Division.  The RO must 
send this summary and the information of 
record regarding the Veteran's military 
service, including copies of any records 
relevant to the PTSD claim, to JSRRC and must 
ask JSRRC to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor(s).  If 
JSRRC is unable to provide the specific 
information requested, they must be requested 
to direct the RO to any additional 
appropriate sources.  All documentation 
received by the RO from JSRRC must be 
associated with the claims file.  The RO must 
request JSRRC to discuss in its response what 
the records show with regard to the 
stressor(s) identified by the Veteran.

4.  If, and only if, the RO determines that 
the evidence establishes the occurrence of 
the alleged stressor or stressors, then the 
RO must schedule the Veteran for a 
comprehensive VA psychiatric examination to 
determine the diagnoses of all psychiatric 
disorders that are present.  All necessary 
special studies or tests including 
psychological testing and evaluation must be 
accomplished.  The entire claims file must be 
made available to the examiner for review in 
conjunction with this examination.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events may 
be considered for the purpose of determining 
whether Veteran was exposed to a stressor in 
service.  The examiner must integrate the 
previous psychiatric findings and diagnoses 
of current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  The examination report must include 
a detailed account of all pathology found to 
be present.  The examiner must state whether 
any diagnosed psychiatric disorder is related 
to the Veteran's active duty service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken above, the claims on appeal 
must be readjudicated.  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

